EXHIBIT 10.2
 


FOURTH AMENDED AND RESTATED
EMERGENT BIOSOLUTIONS INC. 2006 STOCK INCENTIVE PLAN
 
1.
Purpose

The purpose of this Fourth Amended and Restated 2006 Stock Incentive Plan (the
"Plan") of Emergent BioSolutions Inc., a Delaware corporation (the "Company"),
is to advance the interests of the Company's stockholders by enhancing the
Company's ability to attract, retain and motivate persons who are expected to
make important contributions to the Company and by providing such persons with
equity ownership opportunities and performance-based incentives that are
intended to align their interests with those of the Company's stockholders. The
Plan amends and restates the 2006 Stock Incentive Plan (the "Original Plan")
that was originally adopted by the board of directors of the Company (the
"Board") on October 25, 2006 and approved by the stockholders on October 27,
2006, was amended by the Board on March 31, 2009 and approved by the
stockholders on May 21, 2009, was amended by the Board on March 6, 2012 and
approved by the stockholders on May 17, 2012, was amended by the Board on
March 20, 2014 and approved by the stockholders on May 22, 2014 and was amended
by the Board on March 24, 2016 and approved by our stockholders on May 19, 2016.
Except where the context otherwise requires, the term "Company" shall include
any of the Company's present or future parent or subsidiary corporations as
defined in Sections 424(e) or (f) of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the "Code") and any other
business venture (including, without limitation, joint venture or limited
liability company) in which the Company has a controlling interest, as
determined by the Board.
 
2.
Eligibility

All of the Company's employees, officers, directors, consultants and advisors to
the Company (as such terms consultants and advisors are defined and interpreted
for purposes of Form S-8 under the Securities Act of 1933, as amended (the
"Securities Act"), or any successor form) are eligible to receive options, stock
appreciation rights, restricted stock, restricted stock units and other
stock-unit awards (each, an "Award") under the Plan. Each person who receives an
Award under the Plan is deemed a "Participant".
 
3.
Administration and Delegation

(a) Administration by Board of Directors.    The Plan will be administered by
the Board. The Board shall have authority to grant Awards and to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it shall deem advisable. The Board may construe and interpret the terms
of the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board's sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.
(b) Appointment of Committees.    To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a "Committee"). All references in the
Plan to the "Board" shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board's powers or
authority under the Plan have been delegated to such Committee or officers.
(c) Delegation to Officers.     Subject to any requirements of applicable law
(including as applicable Sections 152 and 157(c) of the General Corporation Law
of the State of Delaware), the Board may delegate to one or more officers of the
Company the power to grant Awards (subject to any limitations under the Plan) to
employees or officers of the Company and to exercise such other powers under the
Plan as the Board may determine, provided that the Board shall fix the terms of
Awards to be granted by such officers, the maximum number of shares subject to
Awards that the officers may grant, and the time period in which such Awards may
be granted; and provided further, that no officer shall be authorized to grant
Awards to any "executive officer" of the Company (as defined by Rule 3b-7 under
the Securities Exchange Act of 1934, as amended (the "Exchange Act")) or to any
"officer" of the Company (as defined by Rule 16a-1(f) under the Exchange Act).
(d) Awards to Non-Employee Directors.    Awards made to non-employee directors
will be granted and administered by a Committee, all of the members of which are
independent directors as defined by Section 303A.02 of the New York Stock
Exchange Listed Company Manual.
 
4.
Stock Available for Awards.

(a) Maximum Number of Shares.    An aggregate of 3,750,000 shares of common
stock, $0.001 par value per share, of the Company (the "Common Stock") shall be
added to the 15,178,826 shares issuable or transferable under the Plan as of
March 23, 2016 for a total of 18,928,826 shares.
If any Award expires or is terminated, surrendered or canceled without having
been fully exercised or is forfeited in whole or in part (including as the
result of shares of Common Stock subject to such Award being repurchased by the
Company at the original issuance price pursuant to a contractual repurchase
right), is settled in cash, or results in any shares of Common Stock not being
issued, the unused shares of Common Stock covered by such Award shall again be
available for the grant of Awards under the Plan. Shares of Common Stock
delivered (either by actual delivery, attestation or net exercise) to the
Company by a Participant to (i) purchase shares of Common Stock upon the
exercise of an Award or (ii) satisfy tax withholding obligations with respect to
Options and Stock Appreciation Rights (including shares retained from the Option
or Stock Appreciation Right creating the tax obligation) shall not be added back
to the number of shares available for future grant of Awards (for the avoidance
of doubt, shares of Common Stock delivered to the Company by a Participant to
satisfy tax withholding obligations with respect to Restricted Stock, Restricted
Stock Units and Other Stock Unit Awards (including shares retained from the
Restricted Stock, Restricted Stock Unit or Other Stock Unit Award creating the
tax obligation) shall be added back to the number of shares available for future
grant of Awards).  However, in the case of Incentive Stock Options (as
hereinafter defined), the foregoing provisions shall be subject to any
limitations under the Code. Shares of Common Stock issued under the Plan may
consist in whole or in part of authorized but unissued shares or treasury
shares. Notwithstanding anything to the contrary herein, with respect to Stock
Appreciation Rights settled in shares of Common Stock upon exercise, the
aggregate number of shares of Common Stock with respect to which the Stock
Appreciation Right is exercised, rather than the number of shares of Common
Stock actually issued upon exercise, shall be counted against the number of
shares of Common Stock available for Awards under the Plan. In no event shall
shares of Common Stock repurchased by the Company on the open market using the
proceeds from the exercise of an Award increase the number of shares available
for future grant of Awards.
(b) Computing the Total Number of Shares of Common Stock Available Under the
Plan.    For purposes of computing the maximum aggregate number of shares of
Common Stock available for issuance under the Plan, the following rules shall
apply:
(i) Any shares of Common Stock made subject to Awards of Options or Stock
Appreciation Rights shall be counted against the maximum aggregate number of
shares of Common Stock available for issuance under the Plan as one (1) share of
Common Stock for every one (1) share of Common Stock granted.
(ii) Any shares of Common Stock made subject to Awards of Options or Stock
Appreciation Rights which shares are returned to the Plan pursuant to
Section 4(a) shall be retuned as one (1) share of Common Stock for every one
(1) share of Common Stock granted.
(iii) Any shares of Common Stock made subject to a Full-Value Award (as defined
below): (A) granted prior to May 21, 2009, shall be counted against the maximum
aggregate number of shares of Common Stock available for issuance under the Plan
as one (1) share of Common Stock for every one (1) share of Common Stock
granted; (B) granted on or after May 21, 2009 but prior to May 17, 2012, shall
be counted against the maximum aggregate number of shares of Common Stock
available for issuance under the Plan as 1.5 shares of Common Stock for every
one (1) share of Common Stock granted; (C) granted on or after May 17, 2012 but
prior to May 22, 2014, shall be counted against the maximum aggregate number of
shares of Common Stock available for issuance under the Plan as 1.86 shares of
Common Stock for every one (1) share of Common Stock granted; and (D) granted on
or after May 22, 2014, shall be counted against the maximum aggregate number of
shares of Common Stock available for issuance under the Plan as 2.3 shares of
Common Stock for every one (1) share of Common Stock granted. A "Full-Value
Award" is an Award of Restricted Stock, a Restricted Stock Unit Award, an Other
Stock Unit Award or a Performance Award.
(iv) Any shares of Common Stock made subject to a Full-Value Award which shares
are returned to the Plan pursuant to Section 4(a): (A) shall be returned as one
(1) share of Common Stock for every one (1) share of Common Stock granted prior
to May 21, 2009; (B) shall be returned as 1.5 shares of Common Stock for every
one (1) share of Common Stock granted on or subsequent to May 21, 2009 and prior
to May 17, 2012; (C) shall be returned as 1.86 shares of Common Stock for every
one (1) share of Common Stock granted on or subsequent to May 17, 2012 and prior
to May 22, 2014. Beginning on May 22, 2014, any shares of Common Stock subject
to a Full-Value Award that are returned to the Plan will be returned as 2.3
shares of Common Stock for every one (1) share of Common Stock subject to such
Award, regardless of when the Award was granted.
(c) Sublimits.
(i) Section 162(m) Per Participant Limit.  The maximum number of shares of
Common Stock with respect to which Awards may be granted to any Participant
under the Plan shall be 1,000,000 per calendar year. For purposes of the
foregoing limit, the combination of an Option in tandem with a SAR (as each is
hereafter defined) shall be treated as a single Award. The per Participant limit
described in this Section 4(c) shall be construed and applied consistently with
Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder ("Section 162(m)"). For the avoidance of doubt, all
shares of Common Stock underlying Awards granted under the Plan shall be counted
on a one-for-one basis for purposes of the sublimit set forth in this section.
(ii) Limit Applicable to Non-Employee Directors. In any calendar year, the sum
of cash compensation paid to any non-employee director for service as a director
and the value of Awards under the Plan made to such non-employee director
(calculated based on the grant date fair value of such Awards for financial
reporting purposes) shall not exceed $1,000,000.
(d) Substitute Awards.    In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Awards in substitution for any options or
other stock or stock unit awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Board deems appropriate in
the circumstances, notwithstanding any limitations on Awards contained in the
Plan. Substitute Awards shall not count against the overall share limit set
forth in Section 4(a), except as may be required by reason of Section 422 and
related provisions of the Code.
 
5.
Stock Options

(a) General.    The Board may grant options to purchase Common Stock (each, an
"Option") and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option that is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a "Nonstatutory Stock
Option".
(b) Incentive Stock Options.    An Option that the Board intends to be an
"incentive stock option" as defined in Section 422 of the Code (an "Incentive
Stock Option") shall only be granted to employees of Emergent BioSolutions Inc.,
any of Emergent BioSolutions Inc.'s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Code, and any other
entities the employees of which are eligible to receive Incentive Stock Options
under the Code, and shall be subject to and shall be construed consistently with
the requirements of Section 422 of the Code. The Company shall have no liability
to a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board, including without limitation the conversion of an
Incentive Stock Option to a Nonstatutory Stock Option.
(c) Exercise Price.    The Board shall establish the exercise price of each
Option and specify such exercise price in the applicable option agreement;
provided, however, that the exercise price shall not be less than 100% of the
Fair Market Value (as defined below) on the date the Option is granted.
(d) Duration and Vesting of Options.    Each Option shall be exercisable at such
times and subject to such terms and conditions as the Board may specify in the
applicable option agreement subject to the limitations of the Plan; provided,
however, that no Option granted before March 6, 2012 will be granted for a term
in excess of 10 years and no Option granted on or after March 6, 2012 will be
granted for a term in excess of 7 years. Options granted to Participants other
than non-employee directors that vest solely based on the passage of time shall
not vest (i) prior to the first anniversary of the date of grant; (ii) as to
more than one-third of the Award prior to the second anniversary of the date of
grant; and (iii) as to more than two-thirds of the Award prior to the third
anniversary of the date of grant. Options to non-employee directors that vest
solely based on the passage of time shall not vest: (i) prior to the earlier of
the first anniversary of the date of grant and the date of the first annual
meeting held after the date of grant; (ii) as to more than one-third of the
Award prior to the earlier of the second anniversary of the date of grant and
the date of the second annual meeting held after the date of grant; and (iii) as
to more than two-thirds of the Award prior to the earlier of the third
anniversary of the date of grant and the date of the third annual meeting held
after the date of grant. Notwithstanding the foregoing, the Board or the
Committee, either at the time the Option is granted or at any time thereafter,
may allow an Option to accelerate and become vested, in whole or in part, prior
to the vesting date specified above, in the event of the death or disability of
the Participant.Options that do not vest solely based on the passage of time
shall not vest prior to the first anniversary of the date of grant (or, in the
case of Awards to non-employee directors, the earlier of the first anniversary
of the date of grant and the date of the first annual meeting held after the
date of grant).   The foregoing minimum vesting requirements shall not apply to
Awards granted, in the aggregate, for up to 5% of the authorized number of
shares specified in Section 4(a).  For the avoidance of doubt, all shares of
Common Stock underlying Awards granted under the Plan shall be counted on a
one-for-one basis for purposes of the minimum vesting provision set forth in
this section.  The six foregoing sentences shall apply to Options granted on or
after May 19, 2016.
(e) Exercise of Option.    Options may be exercised by delivery to the Company
of a written notice of exercise signed by the proper person or by any other form
of notice (including electronic notice) approved by the Board together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised. Subject to Section 10(e), shares of Common Stock
subject to the Option will be delivered by the Company following exercise either
as soon as practicable.
(f) Payment Upon Exercise.    Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:
(i) in cash or by check, payable to the order of the Company;
(ii) except as otherwise provided in the applicable option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding; (iii) to
the extent provided for in the applicable option agreement or approved by the
Board, in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
fair market value as determined by (or in a manner approved by) the Board ("Fair
Market Value"), provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Board in its discretion and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;
(iv) to the extent permitted by applicable law and provided for in the
applicable option agreement or approved by the Board, in its sole discretion, by
(i) delivery of a promissory note of the Participant to the Company on terms
determined by the Board, or (ii) payment of such other lawful consideration as
the Board may determine; or
(v) by any combination of the above permitted forms of payment.
(g) Limitation on Repricing.    Unless such action is approved by the Company's
stockholders or is pursuant to Section 9 of the Plan: (i) outstanding Options
granted under the Plan may not be amended to provide an exercise price per share
that is lower than the then-current exercise price per share of such outstanding
Option, (ii) the Board may also not cancel any outstanding option (whether or
not granted under the Plan) and grant in substitution therefor new Awards under
the Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled option, (iii) the Board may not cancel in exchange
for a cash payment any outstanding Option with an exercise price per share above
the then-current Fair Market Value or (iv) the Board may not take any other
action under the Plan that constitutes a "repricing" under the rules of the New
York Stock Exchange ("NYSE").
 
6.
Stock Appreciation Rights

(a) General.    A Stock Appreciation Right, or SAR, is an Award entitling the
holder, upon exercise, to receive an amount of Common Stock determined by
reference to appreciation, from and after the date of grant, in the fair market
value of a share of Common Stock. The date as of which such appreciation or
other measure is determined shall be the exercise date.
(b) Grants.    Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan.
(i) Tandem Awards.    When Stock Appreciation Rights are expressly granted in
tandem with Options, (i) the Stock Appreciation Right will be exercisable only
at such time or times, and to the extent, that the related Option is exercisable
(except to the extent designated by the Board in connection with a
Reorganization Event or a Change in Control Event) and will be exercisable in
accordance with the procedure required for exercise of the related Option;
(ii) the Stock Appreciation Right will terminate and no longer be exercisable
upon the termination or exercise of the related Option, except to the extent
designated by the Board in connection with a Reorganization Event or a Change in
Control Event and except that a Stock Appreciation Right granted with respect to
less than the full number of shares covered by an Option will not be reduced
until the number of shares as to which the related Option has been exercised or
has terminated exceeds the number of shares not covered by the Stock
Appreciation Right; (iii) the Option will terminate and no longer be exercisable
upon the exercise of the related Stock Appreciation Right; and (iv) the Stock
Appreciation Right will be transferable only with the related Option. No tandem
SAR may have a base amount that is less than 100% of the fair market value of a
share of Common Stock on the date of grant. No tandem SAR granted prior to
March 6, 2012 may have a term of more than ten (10) years from the date of grant
and no tandem SAR granted on or after March 6, 2012 may have a term of more than
seven (7) years from the date of grant.
(ii) Independent SARs.    A Stock Appreciation Right not expressly granted in
tandem with an Option will become exercisable at such time or times, and on such
conditions, as the Board may specify in the SAR Award; provided, however, that
the base amount specified on the date of grant to calculate appreciation shall
be no less than 100% of the fair market value of a share of Common Stock on the
date of grant and the maximum term of any Stock Appreciation Right shall
(i) with respect to Stock Appreciation Rights granted prior to March 6, 2012, be
no more than ten (10) years from the date of grant and (ii) with respect to
Stock Appreciation Rights granted on or after March 6, 2012 be no more than
seven (7) years from the date of grant.
(c) Exercise.    Stock Appreciation Rights may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board,
together with any other documents required by the Board.
(d) Vesting.    Stock Appreciation Rights granted to Participants other than
non-employee directors that vest solely based on the passage of time shall not
vest (i) prior to the first anniversary of the date of grant; (ii) as to more
than one-third of the Award prior to the second anniversary of the date of
grant; and (iii) as to more than two-thirds of the Award prior to the third
anniversary of the date of grant. Stock Appreciation Rights granted to
non-employee directors that vest solely based on the passage of time shall not
vest: (i) prior to the earlier of the first anniversary of the date of grant and
the date of the first annual meeting held after the date of grant; (ii) as to
more than one-third of the Award prior to the earlier of the second anniversary
of the date of grant and the date of the second annual meeting held after the
date of grant; and (iii) as to more than two-thirds of the Award prior to the
earlier of the third anniversary of the date of grant and the date of the third
annual meeting held after the date of grant. Notwithstanding the foregoing, the
Board or the Committee, either at the time the Stock Appreciation Right is
granted or at any time thereafter, may allow an Stock Appreciation Right to
accelerate and become vested, in whole or in part, prior to the vesting date
specified above, in the event of the death or disability of the Participant. 
Stock Appreciation Rights that do not vest solely based on the passage of time
shall not vest prior to the first anniversary of the date of grant (or, in the
case of Awards to non-employee directors, the earlier of the first anniversary
of the date of grant and the date of the first annual meeting held after the
date of grant). The foregoing minimum vesting requirements shall not apply to
Awards granted, in the aggregate, for up to 5% of the authorized number of
shares specified in Section 4(a).  For the avoidance of doubt, all shares of
Common Stock underlying Awards granted under the Plan shall be counted on a
one-for-one basis for purposes of the minimum vesting provision set forth in
this section.  The six foregoing sentences shall only apply to Stock
Appreciation Rights granted on or after May 19, 2016.
(e) Limitation on Repricing.    Unless such action is approved by the Company's
stockholders or is pursuant to Section 9 of the Plan: (i) outstanding Stock
Appreciation Rights granted under the Plan may not be amended to provide a base
price per share that is lower than the then-current base price per share of such
outstanding Stock Appreciation Right, (ii) the Board may also not cancel any
outstanding stock appreciation right (whether or not granted under the Plan) and
grant in substitution therefor new Awards under the Plan covering the same or a
different number of shares of Common Stock and having a base price per share
lower than the then-current base price per share of the cancelled stock
appreciation right, (iii) the Board may not cancel in exchange for a cash
payment any outstanding Stock Appreciation Right with a base price per share
above the then-current Fair Market Value or (iv) the Board may not take any
other action under the Plan that constitutes a "repricing" under the rules of
the NYSE.
 
7.
Restricted Stock; Restricted Stock Units

(a) General.    The Board may grant Awards entitling recipients to acquire
shares of Common Stock ("Restricted Stock"), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price from the recipient in the event that conditions specified by the
Board in the applicable Award are not satisfied prior to the end of the
applicable restriction period or periods established by the Board for such
Award. Instead of granting Awards for Restricted Stock, the Board may grant
Awards entitling the recipient to receive shares of Common Stock to be delivered
at the time such shares of Common Stock vest ("Restricted Stock Units")
(Restricted Stock and Restricted Stock Units are each referred to herein as a
"Restricted Stock Award").
 
(b) Terms and Conditions for all Restricted Stock Awards.    The Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) and the issue price,
provided that for Restricted Stock Awards granted on or after May 19, 2016, the
following minimum vesting provisions shall apply. Restricted Stock Awards
granted to Participants other than non-employee directors that vest solely based
on the passage of time shall not vest: (i) prior to the first anniversary of the
date of grant; (ii) as to more than one-third of the Award prior to the second
anniversary of the date of grant; and (iii) as to more than two-thirds of the
Award prior to the third anniversary of the date of grant. Restricted Stock
Awards granted to non-employee directors that vest solely based on the passage
of time shall not vest: (i) prior to the earlier of the first anniversary of the
date of grant and the date of the first annual meeting held after the date of
grant; (ii) as to more than one-third of the Award prior to the earlier of the
second anniversary of the date of grant and the date of the second annual
meeting held after the date of grant; and (iii) as to more than two-thirds of
the Award prior to the earlier of the third anniversary of the date of grant and
the date of the third annual meeting held after the date of grant. Restricted
Stock Awards that do not vest solely based on the passage of time (excluding
Performance Awards granted pursuant to Section 10(i)) shall not vest prior to
the first anniversary of the date of grant (or, in the case of Awards to
non-employee directors, the earlier of the first anniversary of the date of
grant and date of the first annual meeting held after the date of grant).
Notwithstanding any other provision of the Plan (other than Section 10(i), if
applicable), the Board or Committee may, either at the time a Restricted Stock
Award is made or at any time thereafter, waive any right to repurchase shares of
Common Stock (or waive the forfeiture thereof) or remove or modify the
restrictions applicable to the Restricted Stock Award, in whole or in part, in
the event of the death or disability of the Participant.  The foregoing minimum
vesting requirements shall not apply to Awards granted, in the aggregate, for up
to 5% of the authorized number of shares specified in Section 4(a).  For the
avoidance of doubt, all shares of Common Stock underlying Awards granted under
the Plan shall be counted on a one-for-one basis for purposes of the minimum
vesting provisions set forth in this section.
(c) Additional Provisions Relating to Restricted Stock
(i) Dividends.    Unless otherwise provided in the applicable Award agreement,
any dividends (whether paid in cash, stock or property) declared and paid by the
Company with respect to shares of Restricted Stock ("Unvested Dividends") shall
be paid to the Participant only if and when such shares become free from the
restrictions on transferability and forfeitability that apply to such shares.
Each payment of Unvested Dividends will be made no later than the end of the
calendar year in which the dividends are paid to stockholders of that class of
stock or, if later, the 15th day of the third month following the lapsing of the
restrictions on transferability and the forfeitability provisions applicable to
the shares of Restricted Stock.
(ii) Stock Certificates.    The Company may require that any stock certificates
issued in respect of shares of Restricted Stock shall be deposited in escrow by
the Participant, together with a stock power endorsed in blank, with the Company
(or its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant's death (the "Designated Beneficiary"). In the absence of an
effective designation by a Participant, "Designated Beneficiary" shall mean the
Participant's estate.
(d) Additional Provisions Relating to Restricted Stock Units
(i) Settlement.    Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company such number of shares of Common
Stock or an amount of cash equal to the Fair Market Value of such number of
shares of Common Stock, as provided in the applicable Award agreement. The Board
may, in its discretion, provide that settlement of Restricted Stock Units shall
be deferred, on a mandatory basis or at the election of the Participant.
 
(ii) Voting Rights.    A Participant shall have no voting rights with respect to
any Restricted Stock Units.
(iii) Dividend Equivalents.    To the extent provided by the Board, in its sole
discretion, a grant of Restricted Stock Units may provide Participants with the
right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
("Dividend Equivalents"). Dividend Equivalents   may be settled in cash and/or
shares of Common Stock and shall be subject to the same restrictions on transfer
and forfeitability as the Restricted Stock Units with respect to which paid, as
determined by the Board in its sole discretion, subject in each case to such
terms and conditions as the Board shall establish, in each case to be set forth
in the applicable Award agreement.
 
8.
Other Stock-Unit Awards

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants ("Other Stock
Unit Awards"), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the terms and conditions of
each Other Stock Unit Award, including any purchase price applicable thereto,
provided that for Other Stock Unit Awards granted on or after May 19, 2016 the
following minimum vesting provisions shall apply.
Other Stock Unit Awards granted to Participants other than non-employee
directors that vest solely based on the passage of time shall not vest:
(i) prior to the first anniversary of the date of grant; (ii) as to more than
one-third of the Award prior to the second anniversary of the date of grant; and
(iii) as to more than two-thirds of the Award prior to the third anniversary of
the date of grant. Other Stock Unit Awards granted to non-employee directors
that vest solely based on the passage of time shall not vest: (i) prior to the
earlier of the first anniversary of the date of grant and the date of the first
annual meeting held after the date of grant; (ii) as to more than one-third of
the Award prior to the earlier of the second anniversary of the date of grant
and the date of the second annual meeting held after the date of grant; and
(iii) as to more than two-thirds of the Award prior to the earlier of the third
anniversary of the date of grant and the date of the third annual meeting held
after the date of grant. Other Stock Unit Awards that do not vest solely based
on the passage of time (excluding Performance Awards granted pursuant to
Section 10(i)) shall not vest prior to the first anniversary of the date of
grant (or, in the case of Awards to non-employee directors, the earlier of the
first anniversary of the date of grant and date of the first annual meeting held
after the date of grant).
Notwithstanding any other provision of the Plan (other than Section 10(i), if
applicable), the Board or Committee may, either at the time a Stock Unit Award
is made or at any time thereafter, waive any right to repurchase shares of
Common Stock (or waive the forfeiture thereof) or remove or modify the
restrictions applicable to the Stock Unit Award, in whole or in part, in the
event of the death or disability of the Participant.  The foregoing minimum
vesting requirements shall not apply to Awards granted, in the aggregate, for up
to 5% of the authorized number of shares specified in Section 4(a)(1).  For the
avoidance of doubt, all shares of Common Stock underlying Awards granted under
the Plan shall be counted on a one-for-one basis for purposes of the minimum
vesting provisions set forth in this section.
 
9.
Adjustments for Changes in Common Stock and Certain Other Events

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under this Plan,
(ii) the limits set forth in Section 4(c), (iii) the share- and per-share
provisions and the exercise price of each SAR, (iv) the number of shares subject
to and the repurchase price per share subject to each outstanding Restricted
Stock Award, and (v) the share- and per-share-related provisions and the
purchase price, if any, of each outstanding Other Stock Unit Award, shall be
appropriately adjusted by the Company (or substituted Awards may be made, if
applicable) to the extent determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to any outstanding Options are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), then optionees who exercise such Options between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
(b) Reorganization and Change in Control Events
(i) Definitions
(A) A "Reorganization Event" shall mean:
(1) any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled;
(2) any exchange of all of the Common Stock of the Company for cash, securities
or other property pursuant to a share exchange transaction; or
(3) any liquidation or dissolution of the Company.
(B) A "Change in Control Event" shall mean:
(1) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d 3 promulgated under the
Exchange Act) 50% or more of either (x) the aggregate number of shares of Common
Stock then-outstanding (the "Outstanding Company Common Stock") or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (1), the
following acquisitions shall not constitute a Change in Control Event: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (C) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (3) of this definition; or
(2) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term "Continuing Director" means at any
date a member of the Board (x) who was a member of the Board on the date of the
initial adoption of this Plan by the Board or (y) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(y) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or (3) the consummation of a
merger, consolidation, reorganization, recapitalization or share exchange
involving the Company or a sale or other disposition of all or substantially all
of the assets of the Company (a "Business Combination"), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (x) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company's assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the "Acquiring
Corporation") in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 50% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or
(3) the liquidation or dissolution of the Company.
(C) "Good Reason" shall mean any significant diminution in the Participant's
title, authority, or responsibilities from and after such Reorganization Event
or Change in Control Event, as the case may be, or any reduction in the annual
cash compensation payable to the Participant from and after such Reorganization
Event or Change in Control Event, as the case may be, or the relocation of the
place of business at which the Participant is principally located to a location
that is greater than 50 miles from its location immediately prior to such
Reorganization Event or Change in Control Event.
(D) "Cause" shall mean any (i) willful failure by the Participant, which failure
is not cured within 30 days of written notice to the Participant from the
Company, to perform his or her material responsibilities to the Company,
(ii) willful misconduct by the Participant which affects the business reputation
of the Company, (iii) material breach by the Participant of any employment,
consulting, confidentiality, non-competition or non-solicitation agreement with
the Company, (iv) conviction or plea of nolo contendere (no contest) by the
Participant to a felony, or (v) commission by the Participant of any act
involving fraud, theft or dishonesty with respect to the Company's business or
affairs. The Participant shall be considered to have been discharged for "Cause"
if the Company determines, within 30 days after the Participant's resignation,
that discharge for Cause was warranted.
(ii) Effect on Options
(A) Reorganization Event. Upon the occurrence of a Reorganization Event
(regardless of whether such event also constitutes a Change in Control Event),
or the execution by the Company of any agreement with respect to a
Reorganization Event (regardless of whether such event will result in a Change
in Control Event), the Board shall provide that all outstanding Options shall be
assumed, or equivalent options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof); provided that if such
Reorganization Event also constitutes a Change in Control Event, except to the
extent specifically provided to the contrary in the instrument evidencing any
Option or any other agreement between a Participant and the Company such assumed
or substituted options shall become immediately exercisable in full if, on or
prior to the first anniversary of the date of the consummation of the
Reorganization Event, the Participant's employment with the Company or the
acquiring or succeeding corporation is terminated for Good Reason by the
Participant or is terminated without Cause by the Company or the acquiring or
succeeding corporation or the Participant's service on the Board is terminated.
For purposes hereof, an Option shall be considered to be assumed if, following
consummation of the Reorganization Event, the Option confers the right to
purchase, for each share of Common Stock subject to the Option immediately prior
to the consummation of the Reorganization Event, the consideration (whether
cash, securities or other property) received as a result of the Reorganization
Event by holders of Common Stock for each share of Common Stock held immediately
prior to the consummation of the Reorganization Event (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided,
however, that if the consideration received as a result of the Reorganization
Event is not solely common stock of the acquiring or succeeding corporation (or
an affiliate thereof), the Company may, with the consent of the acquiring or
succeeding corporation, provide for the consideration to be received upon the
exercise of Options to consist solely of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) equivalent in value (as
determined by the Board) to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event.
Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, some or all of
such Options, or in the event of a liquidation or dissolution of the Company,
the Board shall, upon written notice to the Participants, provide with respect
to any Options that are not to be assumed by an acquiring or succeeding
corporation that all then unexercised Options will become exercisable in full as
of a specified time prior to the Reorganization Event and will terminate
immediately prior to the consummation of such Reorganization Event, except to
the extent exercised by the Participants before the consummation of such
Reorganization Event; provided, however, that in the event of a Reorganization
Event under the terms of which holders of Common Stock will receive upon
consummation thereof a cash payment for each share of Common Stock surrendered
pursuant to such Reorganization Event (the "Acquisition Price"), then the Board
may instead provide that all such outstanding Options shall terminate upon
consummation of such Reorganization Event and that each Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (A) the Acquisition Price multiplied by the number of shares of Common
Stock subject to such outstanding Options (whether or not then exercisable),
exceeds (B) the aggregate exercise price of such Options and any applicable tax
withholdings.
(B) Change in Control Event that is not a Reorganization Event. Upon the
occurrence of a Change in Control Event that does not also constitute a
Reorganization Event, except to the extent specifically provided to the contrary
in the instrument evidencing any Option or any other agreement between a
Participant and the Company, then outstanding Options shall continue to become
vested in accordance with the original vesting schedule set forth in such
Option, provided, however, that each such Option shall be immediately
exercisable in full if, on or prior to the first anniversary of the date of the
consummation of the Change in Control Event, the Participant's employment with
the Company or the acquiring or succeeding corporation is terminated for Good
Reason by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation.
(iii) Effect on Restricted Stock Awards
(A) Reorganization Event that is not a Change in Control Event. Upon the
occurrence of a Reorganization Event that is not a Change in Control Event, the
repurchase and other rights of the Company under each outstanding Restricted
Stock Award shall inure to the benefit of the Company's successor and shall
apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Reorganization Event in the
same manner and to the same extent as they applied to the Common Stock subject
to such Restricted Stock Award.
 
(B) Change in Control Event. Upon the occurrence of a Change in Control Event
(regardless of whether such event also constitutes a Reorganization Event),
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Stock Award or any other agreement between a
Participant and the Company, each then outstanding Restricted Stock Award shall
continue to become free from conditions or restrictions in accordance with the
original schedule set forth in such Restricted Stock Award, provided, however,
that each such Restricted Stock Award shall immediately become free from all
conditions or restrictions if, on or prior to the first anniversary of the date
of the consummation of the Change in Control Event, the Participant's employment
with the Company or the acquiring or succeeding corporation is terminated for
Good Reason by the Participant or is terminated without Cause by the Company or
the acquiring or succeeding corporation.
(iv) Effect on Stock Appreciation Rights and Other Stock Unit Awards
The Board may specify in an Award at the time of the grant the effect of a
Reorganization Event and Change in Control Event on any SAR and Other Stock Unit
Award.
 
10.
General Provisions Applicable to Awards

(a) Transferability of Awards.    Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant, except as may
be otherwise provided in an Award agreement; provided, however, that the
gratuitous transfer of the Award by the Participant to or for the benefit of any
immediate family member, domestic partner, family trust or other entity
established for the benefit of the Participant and/or an immediate family member
thereof if, with respect to such proposed transferee, the Company would be
eligible to use a Registration Statement on Form S-8 for the registration of the
sale of the Common Stock subject to such Award under the Securities Act ;
provided, further, that the Company shall not be required to recognize any such
transfer until such time as the Participant and such authorized transferee
shall, as a condition to such transfer, deliver to the Company a written
instrument in form and substance satisfactory to the Company confirming that
such transferee shall be bound by all of the terms and conditions of the Award;
and, provided, further, that no option intended to be an incentive stock option
shall be transferable unless the Board shall otherwise permit. References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees.
(b) Documentation.    Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.
(c) Board Discretion.    Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.
(d) Termination of Status.    The Board shall determine the effect on an Award
of the disability, death, termination of employment, authorized leave of absence
or other change in the employment or other status of a Participant and the
extent to which, and the period during which, the Participant, or the
Participant's legal representative, conservator, guardian or Designated
Beneficiary, may exercise rights under the Award.
(e) Withholding.    The Participant must satisfy all applicable federal, state,
and local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise or release from forfeiture of an Award or, if the Company so requires,
at the same time as is payment of the exercise price unless the Company
determines otherwise. If provided for in an Award or approved by the Board in
its sole discretion, a Participant may satisfy such tax obligations in whole or
in part by delivery of shares of Common Stock, including shares retained from
the Award creating the tax obligation, valued at their Fair Market Value;
provided, however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company's minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income), except
that, to the extent that the Company is able to retain shares of Common Stock
having a Fair Market Value that exceeds the statutory minimum applicable
withholding tax without financial accounting implications or the Company is
withholding in a jurisdiction that does not have a statutory minimum withholding
tax, the Company may retain such number of shares of Common Stock (up to the
number of shares having a fair market value equal to the maximum individual
statutory rate of tax (determined by (or in a manner approved by) the Company))
as the Company shall determine in its sole discretion to satisfy the tax
liability associated with any Award. Shares surrendered to satisfy tax
withholding requirements cannot be subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements.
(f) Amendment of Award.    Except as otherwise provided in Sections 5(g) and
6(e) with respect to repricings, Sections 5(d), 6(d), 7(b) and 8 with respect to
minimum vesting of Awards, Section 10(i) with respect to Performance Awards or
Section 11(d) with respect to actions requiring stockholder approval, the Board
may amend, modify or terminate any outstanding Award, including but not limited
to, substituting therefor another Award of the same or a different type,
changing the date of exercise or realization, and converting an Incentive Stock
Option to a Nonstatutory Stock Option, provided either (i) that the
Participant's consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant or (ii) that the change is
permitted under Section 9 hereof; provided further, notwithstanding anything to
the contrary herein, the Board shall have no authority to amend, modify or
terminate any outstanding Award that has the same effect of actions expressly
prohibited by Section 5(g) and requires approval by the Company's stockholders.
(g) Conditions on Delivery of Stock.    The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company's counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
(h) Acceleration.    Except as provided in Sections 5(d), 6(d), 7(b), 8 and
10(i), the Board may at any time provide that any Award shall become immediately
exercisable in full or in part, free of some or all restrictions or conditions,
or otherwise realizable in full or in part, as the case may be.
(i) Performance Awards
(i) Grants.    Restricted Stock Awards and Other Stock Unit Awards under the
Plan may be made subject to the achievement of performance goals pursuant to
this Section 10(i) ("Performance Awards"), subject to the limit in Section 4(c)
on shares covered by such grants. Performance Awards can also provide for cash
payments of up to $2,000,000 per calendar year per individual. Performance
Awards shall not vest prior to the first anniversary of the date of grant. If
Dividends or Dividend Equivalents are granted in connection with a Performance
Award, such Dividend or Dividend Equivalent shall be paid only if the
performance goal or goals associated with such Performance Award are satisfied.
(ii) Committee.    Grants of Performance Awards to any Covered Employee intended
to qualify as "performance-based compensation" under Section 162(m)
("Performance-Based Compensation") shall be made only by a Committee (or
subcommittee of a Committee) comprised solely of two or more directors eligible
to serve on a committee making Awards qualifying as "performance-based
compensation" under Section 162(m). In the case of such Awards granted to
Covered Employees, references to the Board or to a Committee shall be deemed to
be references to such Committee or subcommittee. "Covered Employee" shall mean
any person who is a "covered employee" under Section 162(m)(3) of the Code.
(iii) Performance Measures.    For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following, which may be determined in accordance with
Generally Accepted Accounting Principles ("GAAP") or on a non-GAAP basis:
(A) Earnings or Profitability Measures, including but not limited to:
(i) revenue (gross, operating or net); (ii) revenue growth; (iii) income (gross,
operating, net or adjusted); (iv) earnings before interest and taxes ("EBIT");
(v) earnings before interest, taxes, depreciation and amortization ("EBITDA");
(vi) earnings growth, (vii) profit margins or contributions; and (viii) expense
levels or ratios;
(B) Return Measures, including, but not limited to: return on (i) investment;
(ii) assets; (iii) equity; or (iv) capital (total or invested);
(C) Cash Flow Measures, including but not limited to: (i) operating cash flow;
(ii) cash flow sufficient to achieve financial ratios or a specified cash
balance; (iii) free cash flow; (iv) cash flow return on capital; (v) net cash
provided by operating activities; (vi) cash flow per share; and (vii) working
capital or adjusted working capital;
(D) Stock Price and Equity Measures, including, but not limited to: (i) return
on stockholders' equity; (ii) total stockholder return; (iii) stock price;
(iv) stock price appreciation; (v) market capitalization; (vi) earnings per
share (basic or diluted) (before or after taxes); and (vii) price-to-earnings
ratio;
(E) Strategic Metrics, including, but not limited to: (i) acquisitions or
divestitures; (ii) collaborations, licensing or joint ventures; (iii) product
research and development; (iv) clinical trials; (v) regulatory filings or
approvals; (vi) patent application or issuance; (vii) manufacturing or process
development; (viii) sales or net sales; (ix) sales growth, (x) market share;
(xi) market penetration; (xii) inventory control; (xiii) growth in assets;
(xiv) key hires; (xv) business expansion; (xvi) achievement of milestones under
a third-party agreement; (xvii) financing; (xviii) resolution of significant
litigation; (xix) legal compliance or risk reduction; (xx) improvement of
financial ratings; or (xxi) achievement of balance sheet or income statement
objectives,
(F) In each case such performance measures may be adjusted to exclude any one or
more of (i) extraordinary items, (ii) gains or losses on the dispositions of
discontinued operations, (iii) the cumulative effects of changes in accounting
principles, (iv) the impairment or writedown of any asset or assets, (v) charges
for restructuring and rationalization programs or (vi) other extraordinary or
non-recurring items, as specified by the Committee when establishing the
performance measures. Such performance measures: (i) may vary by Participant and
may be different for different Awards; (ii) may be particular to a Participant
or the department, branch, line of business, subsidiary or other unit in which
the Participant works and may cover such period as may be specified by the
Committee; and (iii) shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m). Awards that are not intended to qualify as Performance-Based
Compensation may be based on these or such other performance measures as the
Board may determine.
(iv) Adjustments.    Notwithstanding any provision of the Plan, with respect to
any Performance Award that is intended to qualify as Performance-Based
Compensation, the Committee may adjust downwards, but not upwards, the cash or
number of Shares payable pursuant to such Award, and the Committee may not waive
the achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.
 
(v) Other.    The Committee shall have the power to impose such other
restrictions on Performance Awards as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for Performance-Based
Compensation.
 
11.
Miscellaneous

(a) No Right To Employment or Other Status.    No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.
(b) No Rights As Stockholder.    Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
(c) Effective Date and Term of Plan.    The Plan shall become effective
immediately prior to the closing of the Company's initial public offering. No
Awards shall be granted prior to (i) the date on which the Plan was adopted by
the Board or (ii) the date the Plan was approved by the Company's stockholders.
The Plan shall expire on December 31, 2021.
(d) Amendment of Plan.    The Board may amend, suspend or terminate the Plan or
any portion thereof at any time; provided, however, that, to the extent
determined by the Board, no amendment requiring stockholder approval under any
applicable legal, regulatory or listing requirement shall become effective until
such stockholder approval is obtained; provided further, that stockholder
approval shall be required for any amendment to the Plan that (i) materially
increases the number of shares of Common Stock available for issuance under the
Plan (other than an increase to reflect an adjustment described in Section 9) or
(ii) materially expands the class of service providers eligible to participate
in the Plan.
(e) Authorization of Sub-Plans.    The Board may from time to time establish one
or more sub-plans under the Plan for purposes of satisfying applicable blue sky,
securities or tax laws of various jurisdictions. The Board shall establish such
sub-plans by adopting supplements to this Plan containing (i) such limitations
on the Board's discretion under the Plan as the Board deems necessary or
desirable or (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable. All
supplements adopted by the Board shall be deemed to be part of the Plan, but
each supplement shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
supplement to Participants in any jurisdiction which is not the subject of such
supplement.
(f) Provisions for Foreign Participants.    The Board may modify Awards or
Options granted to Participants who are foreign nationals or employed outside
the United States or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.
(g) Compliance with Code Section 409A.    Except as provided in individual Award
agreements initially or by amendment, if and to the extent (i) any portion of
any payment, compensation or other benefit provided to a Participant pursuant to
the Plan in connection with his or her employment termination constitutes
"nonqualified deferred compensation" within the meaning of Section 409A of the
Code and (ii) the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations the Participant
(through accepting the Award) agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of "separation from service" (as
determined under Section 409A of the Code) (the "New Payment Date"), except as
Section 409A of the Code may then permit. The
aggregate of any payments that otherwise would have been paid to the Participant
during the period between the date of separation from service and the New
Payment Date shall be paid to the Participant in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original schedule.
The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not to satisfy the conditions of that section.
(h) Governing Law.    The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.
Approved by the Board of Directors of Emergent
BioSolutions Inc. on March 24, 2016, subject to
stockholder approval.
 